TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 30, 2014



                                       NO. 03-14-00391-CV


                                   Henrietta Tafoya, Appellant

                                                  v.

      Green Tree Servicing LLC f/k/a Green Tree Financial Servicing Corp., Appellee




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES


This is an appeal from the judgment signed by the trial court on December 18, 2013. Having

reviewed the record, the Court concludes that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.